DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the amendments filed 3/3/2021. Claims 1-10 are currently pending. Claims 1-10 have been amended.

Claim Objections
Claim 1 is objected to because of the following informality: line 12 reads “the package proceed” when it should read “the package proceeds.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 5, the limitation “the clamp clamps is at a distance” in line 13 is indefinite because the meaning of the limitation is not clear and therefore, it cannot be determined what is being claimed. In order to further prosecution, the limitation has been interpreted to recite “the clamp clamps at a distance.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bai (US 2018/0339796 A1) in view of Gold (US 10081527 B2).
Regarding claim 1, Bai discloses an opening assembly for a package holding containers and for use with an apparatus for the handling and filling of said containers, the opening assembly comprising: at least one clamp (para. 0029, the film tearing fixture) arranged upstream of an opening (6 – Fig. 2) that is formed on a separation wall (the wall in which 6 – Fig. 2 is formed) separating a first environment (2 – Fig. 2) from a second environment (3 – Fig. 2), the first and second environments being disposed upstream and downstream, respectively, relative to said opening (see Fig. 2), said clamp being adjacent the opening and positioned to clamp a portion of an edge of a film when the package passes through the opening, thereby removing the covering film from the container as the package proceeds through the opening (see note below). Note that the limitation “for use with an apparatus for the handling and filling of said containers, said package comprising a tub provided with a covering film, the tub containing an internal nest of the containers” is a recitation of intended use and the limitation “positioned to clamp a portion of an edge of the covering film when the package passes through said opening, thereby removing the covering film from the tub as the package proceed through the opening” is a recitation of functional language. A recitation of the intended use of the claimed invention or functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use or function, then it meets the claim. In this case, the opening assembly of Bai is capable of being used a package comprising a tub provided with a covering film, wherein the tub contains an (7 – Fig. 1) and para. 0024, lines 14-21 discloses that the robot delivers materials to a second robot (8 – Fig. 1) through the opening, the clamp of Bai is capable of clamping a portion of an edge of a covering film when a package passes through the opening, thereby removing the covering film from a tub as the package proceeds through the opening.
	However, Bai does not expressly disclose that the first and second environment are sterile environments.
	Gold teaches an opening assembly comprising at least one clamp (113 – Fig. 1) disposed in a sterile environment (120 – Fig. 1, col. 1, lines 24-31, and col. 4, lines 31-38). Since Bai in para. 0002, lines 7-9 and para. 0024, lines 26-35 discloses that the first and second environments are high-clean level environments, one of ordinary skill in the art, upon reading the teaching of Gold, would have immediately recognized that a sterile environment is a high-clean level environment and that the first and second environment of Bai could be realized by being sterile environments as taught by Gold in order to reduce contamination to the maximum extent possible.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the first and second environments of Bai to be sterile environments as taught by Gold in order to reduce contamination to the maximum extent possible.

Bai, as modified by Gold, further teaches:
	Claim 2, that said clamp (para. 0029, the film tearing fixture, Bai) can translate, along a (the film tearing fixture is disposed on robot arm 7 – Fig. 1, since the robot arm is capable of moving perpendicularly, once the robot arm has transferred the container to the second robot arm 8 – Fig. 1, the first robot arm is capable of moving the covering film perpendicularly such that it is raised by a distance equal to at least the length of the covering film, Bai).

	Claim 4, a handling device (71 – Fig. 4, Bai) provided at an end with coupling elements for the package, such handling device being suitable for moving the package through the opening (para. 0028, lines 1-4 and 9-13, Bai).

	Claims 6 and 7, the apparatus for the handling and filling of said containers has securing elements for securing the package in order to prevent it from lifting during the removal of the covering film and the apparatus for the handling and filling of said containers is a robot. Note that the apparatus for the handling and filling of said containers is not a positively recited element. In this case, the opening assembly of Bai is capable of being used with such an apparatus.

(see Fig. 4, 71 has two shoulders, Bai) arranged to guide the package while the package moves through the opening (71 – Fig. 4 is disposed on 7 – Fig. 1, para. 0028, lines 1-4, Bai, since 7 moves containers through the opening and 71 holds the container, the shoulders are interpreted as arranged to guide the package while the package moves through the opening).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bai (US 2018/0339796 A1) in view of Gold (US 10081527 B2) and Applicant Admitted Prior Art (AAPA). Note that Official Notice was taken in the Office action dated 11/3/2020 in claims 8 and 10. Since applicant has not challenged the Official Notice in the response dated 3/3/2021, the Official Notice has become applicant admitted prior art.
	Regarding claim 8, Bai, as modified by Gold, teaches essentially all of the elements of the claimed invention in claim 1.
	However, Bai, as modified by Gold, does not expressly teach a programmable control and management unit.
	In this case, as admitted by applicant, it is old and well-known in the art to control elements such as a clamp using a programmable control and management unit.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the opening assembly of Bai and Gold to comprise a programmable control and management unit for the controlled movement of the clamp in order to automate the functioning of the clamp.


	However, Bai, as modified by Gold, does not expressly teach that the pressure with the second environment is higher than the pressure in the first environment.
	In this case, as admitted by applicant, it is old and well-known in the art to provide a pressure differential between a two environments in order to prevent contaminants from entering the environment with the higher pressure.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the opening assembly of Bai and Gold such that the second environment has a higher pressure than the first environment in order to prevent contaminants from entering the second environment. Note that this would necessarily result in a constant flow gas through the opening from the second environment to the first environment as the package passes through the opening.

Allowable Subject Matter
Claims 3 and 5 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, and 6-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
5/28/2021